Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 6-8, 13-35, and 44-45 in the reply filed on 9/7/2022 is acknowledged.
Claims 36-37, 39-43, and 46-49 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “46” has been used to designate both an angle (Fig. 3F) and a target body (Fig. 7), reference character “28c” has been used to designate both a front piece of a cathode and a back piece of a cathode (Fig. 3F), reference character “214” has been used to designate both a center point and a distance (Fig. 9), and reference character “136” has been used to designate both an object 136 (Fig. 10B) and an end part or base (Fig. 10C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "28a" and "28c" have both been used to designate the front piece of the cathode (Fig. 3E and 3F).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In line 32 of pg. 3, “the at least one target surface is in the form of at least surface of the target body that at least partly defines the passage” should be amended to read “the at least one target surface is in the form of at least one surface of the target body that at least partly defines the passage” to improve clarity
In line 10 of pg. 5 and line 30 of pg. 11, “that each extends” should read “that each extend” to correct grammar.
In line 12 of pg. 5, line 34 of pg. 11, and line 35 of pg. 22, “at near” should read “at or near”
In line 36 of pg. 26, the distance and center point are both referred to by reference number 212.
Appropriate correction is required.

Claim Objections
Claims 2, 7-8, 15-17, 22-24, 28-29, 34-35 objected to because of the following informalities:  
In claim 2, the phrase “the at least one target surface is in the form of at least surface of the target body that at least partly defines the passage” should be amended to read “the at least one target surface is in the form of at least one surface of the target body that at least partly defines the passage” to improve clarity.
In claims 7-8, 15-17, 22, 24, 28-29, and 34-35, a comma should be added between the reference claim number and the word “wherein”
In claim 23, “that each extends” should be amended to read “that each extend” to correct grammar.
In claim 24, “the or each vent extends” should be amended to read “each of the one or more vacuum vents extends” to improve clarity.
In claim 24, the phrase “at near” in line 3 should be amended to read “at or near”
Appropriate correction is required.

Claim Interpretation
In claim 13, the limitation “shaped to inhibit the ion beam” is interpreted to require that the target shape makes it more difficult for the ion beam to pass through without hitting the target surface but does not require the target shape entirely prevents the ion beam passing through without hitting the target surface.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 13-35, and 44-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 9 of claim 1, the limitation “generally sputtered” is indefinite because it is unclear what amount of sputtering in radially extending directions towards the beam axis is required to satisfy the limitation.
The term “near” in claims 7, 21, and 24 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close to the ion beam inlet or particle outlet the tapers, stencil, or vents must be to meet the limitation.
In claims 17-18, the limitation “generally symmetrical” is indefinite because it is unclear what amount of symmetry is required to be “generally” symmetrical.
In claims 25-26, the limitation “an object having a surface to be modified” is unclear as to whether this object is the same as the “surface of an object to be modified” in claim 1 or a different object.
In claim 27, the limitation “travels toward to sputtering target” is unclear as to whether the sputtering target is the same as the sputtering target from claim 1 or a different target. This rejection may be overcome by amending the limitation to read “travels toward the sputtering target”
In claim 28, the limitation “tan(δ)” is indefinite because the claim states that “δ represents a slope of the sputtering target with respect to the hollow ion beam” and the tangent function must be used with an angle. The tangent function is used to represent the slope of an angle not the slope of a slope.
In claim 29, the maximum inner radius inequality is indefinite because it is unclear what the value “a” is meant to represent. For example, this value could represent the increase of beam width “A” or another value entirely.
Claim 30 is indefinite because it is unclear how the “minimum height h” can be greater than or equal to the “height d.” If “h” is the minimum height, it is unclear how can the height “d” be smaller than the minimum.
Claims 2-3, 6, 8, 13-16, 19-20, 22-23, 31-35, and 44-45 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 13-20, 23-25, 27, and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maishev (US 6238526 B1).
Regarding claim 1, Maishev (US 6238526 B1) teaches ion beams (IB’1, IB’2) that bombard the surfaces of target disks (420a-d) comprising sputterable particles, which emit particles in radially extending directions extending toward the beam axis to be deposited onto the surface of an object OB3 (object to be modified), wherein each pair of disks forms an annular channel 423 (target passage that extends through the target body) that the ion-emitting slit 452a continues into one side of the passage (ion beam inlet) and the sputtering targets exit through the opposite side of the passage (particle outlet) (col 7 line 12-50; see annotated Fig. 4, Figs. 3, 7). 
Maishev also teaches the source has a divergent (hollow) ion beam formed by shifting cathode rods (808a-808n) (col 8 line 48-67, col 9 line 1-14; Figs. 6C, 7). The ion beam is made hollow by the cathode rods (808a-808n), which are smaller than the particle outlet in diameter (col 8 line 48-67, col 9 line 1-14; Figs. 6C, 7), and thus the cross-sectional area of the particle outlet is substantially smaller than the cross-sectional area of the hollow portion of the ion beam formed by the cathode rods.
Regarding claim 2, Maishev teaches the annular channel 423 (target passage) is defined by pairs of target disks (420a-d) (at least one target surface), which comprise sputterable material sputtered by the ion beam (col 7 line 12-50; Fig. 4).
Regarding claim 3, Maishev teaches practically all of the ions may collide with the channel walls before exiting the passage (col 8 line 48-67, col 9 line 1-14; Fig. 7), thus indicating the cross-sectional area of the ion beam inlet is substantially larger than a cross-sectional area circumscribed by an external periphery of the ion beam, at the ion beam inlet, so that the ion beam can pass through the inlet.
Regarding claim 13, Maishev teaches practically all of the ion beam particles collide with the target passage prior to exiting the target passage (col 8 line 48-67, col 9 line 1-14); therefore, the target passage shape inhibits the ion beam exiting without hitting the target surface.
Regarding claim 14, Maishev teaches the beam axis intersects the ion beam inlet, target passage, and the particle outlet (see annotated Fig. 4, Fig. 7).
Regarding claim 15, Maishev teaches the beam axis is a central beam axis and the target passage has a central passage axis that is substantially coaxial with the beam axis (see annotated Fig. 4, Fig. 7)
Regarding claim 16, Maishev teaches the target passage is symmetrical about the central passage axis and/or beam axis (see annotated Fig. 4, Fig. 7)
Regarding claim 17, Maishev teaches the target disks (420c, 420d) (target body) is also generally symmetrical about the central passage axis and/or the beam axis (see annotated Fig. 4; Fig. 3).
Regarding claim 18, Maishev teaches the ion beam inlet and the particle outlet are substantially centered on the passage axis and/or the beam axis (see annotated Fig. 4, Fig. 7)
Regarding claim 19, Maishev teaches a cross-sectional shape of the ion beam inlet in a plane perpendicular to the beam axis is circular shape (Fig. 6C)
Regarding claim 20, Maishev teaches the cross-sectional shape of the particle outlet in a plane perpendicular to the beam axis is circular shape (Fig. 6C)
Annotated Fig. 4 (Maishev)
    
    PNG
    media_image1.png
    572
    519
    media_image1.png
    Greyscale

	
	Regarding claim 23, Maishev teaches the cooling channels (openings) formed in the target (col 9 line 10-14; Fig. 7). Alternatively, Maishev teaches a plurality of additional target passages (openings) in the target (Figs. 6C, 7).
	Regarding claim 24, Maishev teaches each cooling channel circulates (extends) through the target body (col 9 line 10-14; Fig. 7). The cooling channel must necessarily have an inlet and/or outlet and therefore the cooling channel is considered a “vent.” Alternatively, Maishev teaches the plurality of target passages pass through the target 820, thus forming a “vent” (Fig. 7).
	Regarding claim 25, Maishev teaches a substrate support holding an object OB3 adjacent the particle outlet of the sputtering target outside the channel (see annotated Fig. 4).
	Regarding claim 27, Maishev teaches the hollow ion beam, which inherently has a width W and an inner radius R at the ion source, is divergent (col 8 line 48-67, col 9 line 1-14) and thus, due to the ions diverging both toward and away from the axis, would inherently exhibit an increase in beam width as the hollow ion beam travels toward the sputtering target, comprising an increase of the beam width of A away from the beam axis and an increase of the beam width of B toward the beam axis.
Regarding claim 31, Maishev teaches the ion beam within each passage has a total width (A+W+B) of at most the width of the target passage (Fig. 7) and therefore the sputtering target, which comprises numerous target passages (Fig. 6c, 7), has a minimum width w defined by w ≥ A+W+B.
Regarding claim 32, Maishev teaches that the sputtering targets may comprise metals, such as molybdenum, tungsten, and tantalum (a single material) (col 6 line 40-51).
Regarding claim 33, Maishev teaches that the sputtering targets may comprise alloys (first and second material, the first material different to the second material) (col 6 line 40-51).
Regarding claim 34, Maishev teaches the first and second material are part of an alloy (col 6 line 40-51) and thus are necessarily positioned at same angle of incidence within the same target region.
	Regarding claim 35, Maishev teaches the first and second material are part of an alloy (col 6 line 40-51) and the ion source has multiple angles of incidence on the target due to the divergent beam (col 8 line 48-67, col 9 line 1-14); therefore, the first (and second) material at one target region would have a different angle of incidence from the second (and first) material at a different target region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maishev (US 6238526 B1), as applied to claim 1 above, and further in view of Sato (JP H0625844 A).
Regarding claim 6, Maishev fails to explicitly teach at least part of the target passage intermediate the ion beam inlet and the particle outlet tapers towards the particle outlet. However, Sato (JP H0625844 A), in the analogous art of ion beam sputtering, teaches a target material 60 to be sputtered by an ion beam that is tapered to prevent contamination of the ion source by sputtered particles (para 0031-0036; Fig. 1(B)). Both references teach ion beam sputtering with a target passage (Maishev Fig. 7; Sato Fig. 1(B)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the straight target passages of Maishev with the tapered target passages of Sato because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 7, the combination of Maishev and Sato teaches the target passage tapers along the entire target passage (at or near the ion beam inlet to at or near the particle outlet) (Sato Fig. 1(B)).
Regarding claim 8, the combination of Maishev and Sato teaches the target passage tapers along the entire target passage at a constant rate (Sato Fig. 1(B)).

Claim(s) 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maishev (US 6238526 B1), as applied to claim 1 above, and further in view of Pavloff (US 20080257263 A1).
Regarding claim 21, Maishev fails to explicitly teach a stencil at or near the particle outlet that defines a pattern for depositing the sputtered particles on to a surface to be modified according to the pattern. However, Pavloff (US 20080257263 A1), in the analogous art of sputtering, teaches a ring assembly 202 (stencil) comprising a deposition ring 208 and cover ring 212 to reduce formation of sputter deposits on the peripheral walls of the support and the overhanging edge of the substrate (defines a pattern for depositing sputtered particles onto a surface) (para 0015; Fig. 1A). Additionally, Maishev teaches the need to prevent contamination on inner walls of the chamber (col 1 line 41-45). Because Pavloff teaches that such ring assemblies were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a ring assembly in the Maishev apparatus to prevent sputtering onto the peripheral walls of the substrate support with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
	Regarding claim 22, the combination of Maishev and Pavloff teaches a stencil between the target and substrate and extending across the entire substrate (Pavloff Fig. 1A); therefore, the stencil would be adjacent to the particle outlet and extend across the entire particle outlet.

Claim(s) 26 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Maishev (US 6238526 B1), as applied to claim 1 above, and further in view of Oishi (US 20100155225 A1).
Regarding claim 26, Maishev teaches the ion source and sputtering target are movable relative to an object having a surface to be modified. However, Oishi (US 20100155225 A1), in the analogous art of sputtering, teaches reciprocating targets in parallel with the substrate to improve film uniformity (para 0006-0009). The ion source and target unit of Maishev (Fig. 4, 7) is analogous to the targets of Oishi, and Maishev teaches that movable targets and ion beams may be used for ion beam sputtering (col 3 line 56-67). Therefore, because Oishi teaches that such movable targets were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the target and ion source in the Maishev apparatus to further control uniformity with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
	Regarding claim 44, Maishev fails to explicitly teach an object having a surface to be modified is movable relative to the ion source and the sputtering target. However, Oishi, in the analogous art of sputtering, teaches a substrate transporting means to transfer a substrate to a position across from the sputtering targets (para 0021). Because Oishi teaches that such substrate transporting means were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a substrate transporting means in the Maishev apparatus to move the substrate to a position across from the targets/ion source with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim(s) 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Maishev (US 6238526 B1), as applied to claim 1 above, and further in view of Watanabe (US 20170352540 A1).
	Regarding claim 44, Maishev fails to explicitly teach an object having a surface to be modified is movable relative to the ion source and the sputtering target. However, Watanabe (US 20170352540 A1), in the analogous art of sputtering, teaches transferring (moving) a substrate from an atmospheric pressure supply chamber to a load lock chamber and then into a vacuum deposition chamber (para 0096, 0098; Fig. 1). Because Watanabe teaches that such transfer chambers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to transport the substrate in the Maishev apparatus from an atmospheric chamber to the deposition chamber with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Because the substrate is moved into the deposition chamber, it is necessarily moved relative to the target and ion source.
Regarding claim 45, the combination of Maishev and Watanabe teaches a vacuum chamber partially defined by a housing 340 (Maishev col 3 line 62-64, col 5 line 65-67, col 6 line 1-22; Fig. 3a). Additionally, Watanabe teaches transferring (moving) a substrate from an atmospheric pressure supply chamber to a load lock chamber and then into a vacuum deposition chamber (para 0096, 0098; Fig. 1).

Allowable Subject Matter
Claims 28-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Maishev fails to explicitly teach that the sputtering target has a height d defined by d = (A+W+B)tan(δ), wherein δ represents the angle of the sputtering target shown in Fig. 12 of the application (target angle of inclination). Additionally, there is no teaching, suggestion, or motivation to modify Maishev to meet this limitation. Therefore, claim 28 contains allowable subject matter.
Claims 29-30 depend on claim 28 and thus would be allowable for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bobenrieth (US 3895602 A) teaches a tapered sputtering target with a single target passage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797